             Case 1:19-cr-00606-SHS Document 37 Filed 07/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x

UNITED STATES OF AMERICA,                            :        19-Cr-606 (SHS)

                 -v-                                 :        ORDER

DELOWAR MOHAMMED HOSSAIN,                            :

                          Defendant.                 :

------------------------------------------------------x

SIDNEY H. STEIN, U.S. District Judge.

        As set forth on the record today at a teleconference regarding defendant’s motion for
release, with defendant and counsel for all parties attending,

       IT IS HEREBY ORDERED that the Court grants defendant’s motion for release [Doc.
No. 27] on the following conditions:

        1.       A personal recognizance bond in the amount of $250,000;

        2.       The bond shall be cosigned by five financially responsible persons;

       3.     Defendant shall surrender his passport to Pretrial Services, if he has not already
done so, and no new travel applications shall be made;

        4.      Travel is restricted to the Southern District of New York. The defendant shall not
leave the residence except for legal and medical appointments, with the prior permission from
his Pretrial Services officer;

        5.     Defendant’s father shall pick defendant up from the MCC and take him to Pretrial
Services at 500 Pearl Street, New York, New York, Room 550, unless otherwise directed by
Pretrial Services. The defendant shall provide Pretrial Services with the address of where he will
be staying;

        6.       Home incarceration with electronic monitoring;

        7.     Defendant may be permitted to self‐install the home monitoring unit under the
direction and instruction of Pretrial Services;




                                                          1
           Case 1:19-cr-00606-SHS Document 37 Filed 07/13/20 Page 2 of 2




      8.       Pretrial Services supervision as directed;

      9.       The defendant shall remain detained until all conditions have been met.

Dated: New York, New York
       July 13, 2020




                                                 2
